Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Mazzei, J.), rendered November 30, 1989, revoking a sentence of probation previously imposed under Indictment No. 143/88 by the same court (Weissman, J.), upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of burglary in the third degree, and from three judgments of the same court (Mazzei, J.), also rendered November 30, 1989, convicting him of attempted burglary in the third degree under Superior Court Information No. 1550/88, burglary in the third degree under Indictment No. W651/89 and burglary in the second degree under Superior Court Information No. W809/89, upon his pleas of guilty, and imposing sentences.
Ordered that the amended judgment and the judgments are affirmed.
We have reviewed the record and agree with the defen*696dant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.